LOTTINGER, Judge.
This is a suit by Martha Blasco Malone against her ex-husband, Bernard L. Malone, Jr., to make certain past due alimony payments executory. The Lower Court gave judgment in favor of the defendant and defendant has appealed.
For the purposes of trial this suit was consolidated with a suit entitled Bernard L. Malone, Jr. versus Martha Blasco Malone No. 8930 on the docket of this court; which was a suit by the husband against his wife for the termination of alimony payments. The two suits were tried together below, however, separate judgments were rendered.
For the reasons this day assigned in suit number 8930, 265 So.2d 255, the judgment of the Lower Court will be affirmed. All costs of this appeal will be paid by the defendant.
Affirmed.